Case 8:20-cr-00304-VMC-CPT Document 43 Filed 01/06/21 Page 1 of 2 PageID 407




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   UNITED STATES OF AMERICA

          v.                                        Case No. 8:20-cr-304-T-33CPT

   CHRISTOPHER JOHN STREETER
   a/k/a “JACK REACHER”
   a/k/a “JOHN CHRIS”

                         UNITED STATES’ WITNESS LIST

          The United States of America respectfully submits the following list of

   witnesses to be called in the government’s presentation of evidence at sentencing:

          1.     SA Steven G. Towe (Homeland Security Investigations)

          2.     TFO Daniel Stewart (Homeland Security Investigations)

          The United States reserves the right to call additional witnesses during

   sentencing, if appropriate.

                                             Respectfully submitted,

                                             MARIA CHAPA LOPEZ
                                             United States Attorney


                                      By:    /s/ Francis D. Murray
                                             Francis D. Murray
                                             Assistant United States Attorney
                                             Florida Bar No. 0108567
                                             400 N. Tampa Street, Ste. 3200
                                             Tampa, FL 33602
                                             Phone: (813) 274-6000
                                             Fax:     (813) 274-6103
                                             Email: francis.murray2@usdoj.gov
Case 8:20-cr-00304-VMC-CPT Document 43 Filed 01/06/21 Page 2 of 2 PageID 408




   U.S. v. Streeter                            Case No. 8:20-cr-304-T-33CPT


                             CERTIFICATE OF SERVICE

          I hereby certify that on January 6, 2021, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to the following:

                 Mark Rankin, Esq.



                                               /s/ Francis D. Murray
                                               Francis D. Murray
                                               Assistant United States Attorney
                                               Florida Bar No. 0108567
                                               400 N. Tampa Street, Ste. 3200
                                               Tampa, FL 33602
                                               Phone: (813) 274-6000
                                               Fax:     (813) 274-6103
                                               Email: francis.murray2@usdoj.gov




                                              2
